



FIRST AMENDMENT TO NOVEMBER 4, 2015
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS FIRST AMENDMENT TO THE NOVEMBER 4, 2015 AMENDED AND RESTATED EMPLOYMENT
AGREEMENT (this “Amendment”) is made and entered into as of July 27, 2017, by
and between Masimo Corporation, a Delaware corporation (the “Company”), and Joe
Kiani (the “Executive”).
RECITALS
A.    The Executive is the founder of the Company and has been its Chairman of
the Board and Chief Executive Officer (“CEO”) since its inception. The Board of
Directors of the Company (the “Board”) recognizes that the Executive’s
contributions as Chairman of the Board and CEO have been instrumental to the
success of the Company. The Executive and the Company entered into an amended
and restated employment agreement dated November 4, 2015 (the “Agreement”). The
Board and the Executive desire to amend the Agreement pursuant to the terms
hereof to assure the Company of the Executive’s continued employment in an
executive capacity and to compensate him therefor.
B.    The Company considers the establishment and maintenance of a sound
management to be essential to protecting and enhancing the best interests of the
Company and its stockholders.
C.    The Board has determined that appropriate steps should be taken to retain
the Executive and to reinforce and encourage his continued attention and
dedication to his assigned duties.
D.    The Company desires to continue to retain the services of the Executive,
and the Executive desires to continue to be employed by the Company pursuant to
the terms and conditions of the Agreement, as amended by this Amendment.
NOW, THEREFORE, in consideration of the premises, the mutual promises and the
mutual covenants and agreements hereinafter set forth, the Company and the
Executive hereby agree that the Agreement is amended as follows:
1.
Section 5.2 of the Agreement is deleted and replaced with the following:

BONUS. The Executive shall be eligible to receive a target annual bonus equal to
one-hundred percent (100%) of his Base Salary based on the Company’s performance
against the performance criteria established by the Board (or designated
committee) under the Company’s annual incentive plan for officers, and such
annual bonus shall not be subject to positive discretion to increase his annual
bonus above that determined based on performance against the performance
criteria; provided that the Executive’s annual bonus shall not exceed two
hundred percent (200%) of his Base Salary for such year.





--------------------------------------------------------------------------------





2.
Section 5.3 of the Agreement is deleted and replaced with the following:

STOCK OPTIONS AND RELATED INCENTIVE PLANS. The Executive shall be eligible to
participate in the Company’s existing incentive programs and any additional or
successor incentive plan or plans. During each fiscal year during the Employment
Period after fiscal year 2016, the Executive shall receive equity grants having
a value at least consistent with equity grants made to comparable chief
executive officers of comparable companies (taking into account revenues, market
capitalization and industry).
3.
Section 7.4 of the Agreement is deleted and replaced with the following:

TERMINATION BY THE EXECUTIVE. The Executive may terminate his employment
hereunder (i) for Good Reason, (ii) if his health should become impaired to an
extent that makes the continued performance of his duties hereunder hazardous to
his physical or mental health or his life, or (iii) at any time by giving six
(6) months’ written notice to the Company of his intention to terminate. For
purposes of this Agreement, “Good Reason” shall mean (A) except in connection
with a termination of the Executive’s employment for Cause, any diminution in
the Executive’s responsibilities, duties and authority set forth in Section 2
hereof, whether due to the assignment to the Executive of any responsibilities,
duties or authority that constitute such a diminution or otherwise, including
(i) the Executive ceasing to serve as a Chief Executive Officer of the Company
or (ii) the Executive ceasing to serve as the Chairman of the Board of the
Company or the designation of any director other than the Executive as the lead
director of the Board, (B) a reduction in the Executive’s rate of compensation
or a reduction in the Executive’s fringe benefits or any other failure by the
Company to comply with Section 5 hereof, (C) any failure by the Company to
comply with Section 4 hereof, (D) the provision of a Notice of Non-Renewal by
the Company, (E) a “Change in Control,” as that term is defined in Section 9
hereof, triggered as a result of clause (iii) thereof dealing with change in
Board composition, or (F) if, following, or in connection with, a “Change in
Control,” as that term is defined in Section 9 hereof, triggered as a result of
clauses (i) or (ii) thereof, (x) the highest level parent entity holding,
directly or indirectly, majority voting control of the Company following the
relevant transaction (the “Acquirer Parent”), is not a publicly-traded entity,
(y) the Executive does not become, or the Executive is removed from the position
of (other than due to a removal in connection with a termination of employment
under Sections 7.1, 7.2 or 7.3 hereof), the Chief Executive Officer and Chairman
of the Board of Directors of the Acquirer Parent, with such position being, in
all events, on terms and conditions (embodied in an employment agreement)
reasonably acceptable to the Executive, it being agreed that terms and
conditions of employment that provide for total compensation having a value
comparable to the total compensation paid to comparable chief executive officers
of companies comparable to the Acquirer Parent (taking into account revenues,
market capitalization and industry) shall be reasonable, without considering any
payments or benefits provided to the





--------------------------------------------------------------------------------





Executive pursuant to this Agreement, or (z) any director other than the
Executive is designated as the lead director of the Board of Directors of the
Acquirer Parent; provided that, in each case of clauses (A), (B), (C), (E) and
(F) above, “Good Reason” shall not be deemed to exist unless (x) the Executive
provides the Company a Notice of Termination within two (2) years following the
initial occurrence of such event, (y) the Company fails to cure the event giving
rise to Good Reason within thirty (30) days following its receipt of such Notice
of Termination (the “Cure Period”) and (z) the Executive’s resignation for Good
Reason is effective within thirty (30) days after the expiration of the Cure
Period.
4.
Section 8.4(iii) of the Agreement is deleted and replaced with the following:

(iii)    Other Payments.
(1)On November 4, 2015, the Company granted the Executive a one-time grant of
2,700,000 restricted share units (“RSUs”) (as adjusted for stock splits, stock
dividends, recapitalizations and similar transactions) under the Masimo
Corporation 2007 Stock Incentive Plan and a restricted share unit award
agreement dated as of November 4, 2015 (the “Award Agreement”). Except as
provided in Section 8.4(iii)(3) below, each RSU shall vest effective as of
immediately prior to a Qualifying Termination (the “Vesting Date”) during the
Employment Period. Each RSU shall represent the right to receive, on the tenth
(10th) day following the Vesting Date (subject to Section 8.6 hereof), one share
of common stock of the Company (“Common Stock”). Notwithstanding the foregoing,
the Board, in its sole discretion, may accelerate the vesting of some or all of
the RSUs at any time prior to the Vesting Date, provided that payment of the
RSUs accelerated in accordance with this sentence shall be made in shares of
Common Stock on the (10th) day following the date of the Executive’s “separation
from service” within the meaning of Treasury Regulation Section 1.409A−1(h)
(subject to Section 8.6 hereof). In the event of any inconsistency between the
terms of this Agreement and the Award Agreement or the Plan, the terms of this
Agreement shall govern.
(2)Upon a Qualifying Termination, the Company shall pay to the Executive in a
single lump sum on the sixtieth (60th) day following the Executive’s termination
of employment (subject to Section 8.6 hereof) a cash amount equal to thirty-five
million dollars ($35,000,000) (the “Cash Payment”). The Cash Payment (the
“Non-Competition Payment”) is being paid to the Executive in consideration of
the Executive’s agreement to comply with Sections 1 and 11 of the Restrictive
Covenant Agreement and shall be subject to repayment to the Company in the event
of a final determination by the Superior Court of California for the County of
Orange that the Executive has materially breached such covenants. The Company
agrees that the Non-Competition Payment constitutes reasonable compensation
under Section 280G(b)(4)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”).





--------------------------------------------------------------------------------





(3)Upon the occurrence of a Change in Control prior to a Qualifying Termination,
the RSUs and Cash Payment shall vest in equal installments on the first two
anniversaries of the date of such Change in Control (each, a “Retention Vesting
Date”), subject to the Executive’s continuous employment through each applicable
Retention Vesting Date, provided that if the Executive’s employment terminates
due to a Qualifying Termination or pursuant to Sections 7.1 (Death) or 7.2
(Disability) hereof prior to the final Retention Vesting Date, any remaining
unvested portions of the RSUs and Cash Payment shall immediately vest effective
as of the date of such termination of employment. Payment of the RSUs that vest
in accordance with this Section shall be made in shares of Common Stock on the
(10th) day following the date of the Executive’s “separation from service”
within the meaning of Treasury Regulation Section 1.409A−1(h) (subject to
Section 8.6 hereof). The Cash Payment that vests in accordance with this Section
shall be paid on the date of the Executive’s “separation from service” within
the meaning of Treasury Regulation Section 1.409A−1(h) (subject to Section 8.6
hereof). Notwithstanding the foregoing, as soon as practicable following the
final Retention Vesting Date, the service recipient shall use commercially
reasonable efforts to accelerate payment of the RSUs and Cash Payment in
accordance with the “plan termination” rules set forth in Treasury Regulation
Section 1.409A−3(j)(4)(ix), in a manner designed to provide for earliest
possible payment without any accelerated taxation or penalties by reason of
Section 409A of the Code. In addition, upon the occurrence of a Change in
Control prior to a Qualifying Termination, the Executive’s stock options and
other equity awards (if any) shall vest in in accordance with their terms but in
no event later than in two equal installments on each Retention Vesting Date,
subject to the Executive’s continuous employment through each applicable
Retention Vesting Date.
5.
The second to last sentence of Section 8.4(iv) of the Agreement is deleted and
replaced with the following:

In the event the Executive’s employment is not terminated on or prior to the
fifth anniversary of the Change in Control in a manner entitling him to the
Benefits, the amounts held in the Trust shall revert to the Company, provided
that such reversion shall have no effect on the Executive’s continuing
entitlement to receive the Benefits in accordance with this Section 8.4.
6.
Each instance of the words “twelve (12)” appearing in clause (iii) of Section 9
of the Agreement shall be replaced with the words “twenty-four (24)”.

7.
The last sentence of Section 17 (Survival) of the Agreement is deleted and
replaced with the following:

For the sake of clarity, all payments and benefits that may become owing as a
result of the specified terminations or other vesting events shall only be due
and become owing for terminations or other vesting events that occur during the
Employment Period as then in effect without regard to any termination of





--------------------------------------------------------------------------------





employment but shall be owing and paid regardless of whether the Employment
Period has ended prior to such payments having been completed.
8.
PERMITTED DISCLOSURES. Pursuant to 18 U.S.C. § 1833(b), the Executive will not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret of the Company that (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to the Executive’s attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding.  If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the trade
secret to the Executive’s attorney and use the trade secret information in the
court proceeding, if the Executive (I) files any document containing the trade
secret under seal, and (II) does not disclose the trade secret, except pursuant
to court order.  Nothing in this Agreement or the Restrictive Covenant Agreement
is intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by such section. 
Nothing in this Agreement, the Restrictive Covenant Agreement or any agreement
the Executive has with the Company shall prohibit or restrict the Executive from
making any voluntary disclosure of information or documents related to any
violation of law to any governmental agency or legislative body, or any
self-regulatory organization, in each case, without advance notice to the
Company.

9.
ENTIRE AGREEMENT; REFERENCES. Other than as specifically amended, the Agreement
will remain in full force and effect, provided that any section references
contained in the Agreement shall be updated as necessary to reflect the
provisions of this Amendment. References to “this Agreement” in the Agreement
shall refer to the Agreement, as amended by this Amendment.

10.
INTERPRETATION. This Amendment shall in all respects be interpreted, construed
and governed by and in accordance with the laws of the State of California,
without regard to conflicts of laws principles.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company at the direction of the Compensation Committee
of the Board has caused this Amendment to be executed as of the day and year
first above written.
 
“Company”
MASIMO CORPORATION
 
 
 
 
By:
/s/ CRAIG REYNOLDS
 
Name:
Craig Reynolds
 
Its:
Chairperson of the Compensation Committee of the Board of Directors
 
 
 
 
 
 
 
“Executive”
/s/ JOE KIANI
 
 
Joe Kiani
 
Its:
Chairman of the Board & CEO


































































--------------------------------------------------------------------------------





[Signature Page to First Amendment to Amended and Restated Employment Agreement]





